Citation Nr: 1702342	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  13-12 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to in-service herbicide exposure. 

2.  Entitlement to service connection for a cerebrovascular accident ("stroke"), to include as secondary to a heart disability.

3.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had service from December 1962 to December 1966 with the United States Navy. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In April 2015, the Board reopened the issues on appeal and remanded the reopened claims for further development. 

The issue of  entitlement to service connection for vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have in-country service in the Republic of Vietnam, did not serve aboard a Naval vessel known to have operated in the inland waterways of the Republic of Vietnam, and was not otherwise exposed to herbicides while in active service.

2.  A heart disability was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to his active duty service.

3.  A cerebrovascular accident ("stroke") was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to his active duty service, to include as secondary to a heart disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a cerebrovascular accident ("stroke") have not been met.  38 U.S.C.A. §§ 1110, 1116, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

With respect to the Veteran's claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Analysis

The Veteran is seeking service connection for a heart disorder as well as stroke, claimed as secondary to a heart disorder.  The Veteran has asserted that he was exposed to herbicides while serving aboard the USS Somers (DD-947) in the waters surrounding the Republic of Vietnam.  Specifically, the Veteran reported that the USS Somers sailed very close to shore, and docked in Da Nang Harbor to deliver a deceased crew member's body.  In support of his claim, he has submitted a statement from a fellow service member, which provided that the ship steamed to Da Nang to drop off the deceased crew member's body.  In the alternative, the Veteran has also asserted that his heart disorder began in service as documented in his service treatment records as chest pains.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, as cardiovascular disease is one of the diseases enumerated under at 38 C.F.R. § 3.309(a), service connection may be established based on continuity of symptomatology.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include ischemic heart disease.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  In addition, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  See also Notice, 68 Fed. Reg. 27, 630-41 (May 20, 2003), and Notices at 61 Fed. Reg. 57, 586-589 (1996); 64 Fed. Reg. 59, 232-243 (1999); and 67 Fed. Reg. 42, 600-608 (June 24, 2002). See also Veterans and Agent Orange: Update 2006 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records showed that in January 1966, the Veteran reported left chest pain over the past several months.  Subsequently, in August 1966, the Veteran again reported left upper chest pain.  However, an EKG was within normal limits and a follow up record showed that chest pain was absent.  The Veteran's December 1966 service examination prior to discharge showed that the Veteran's lungs, chest and heart were all clinically evaluated as normal.  Importantly, service treatment records are silent with respect to any findings of a chronic heart disability.

Post service clinical records in the 1970s and 1980s are silent with respect to any findings, treatment or diagnosis of a heart disorder.  

The Veteran was afforded a VA Agent Orange examination in September 1993.  The Veteran reported that he served aboard at least two ships in the Vietnam area, but he never was on Vietnam soil.  However, he saw planes spraying, etc, but was not certain.  A chest x-ray was normal.  An ECG showed normal sinus rhythm and borderline ECG.  It was noted that minimal voltage criteria for LVH, may be normal variant.  The doctor who conducted the ECG then crossed this statement out and indicated that it was normal.  The VA examiner noted that the Veteran had a normal sinus rhythm with no murmurs.  No heart disorder was diagnosed.  

Subsequent private treatment records as well as statements from the Veteran indicate that the Veteran was diagnosed with coronary artery disease in 2003,  approximately 37 years after his discharge from service.    

On remand, the Veteran was afforded a VA examination in July 2015.  The examiner observed that the Veteran had coronary artery disease, which qualified as ischemic heart disease.  The examiner indicated that the etiology of the Veteran's heart condition was age, family history of coronary artery disease, genetic and past tobacco abuse (COPD).  The examiner opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that there was no diagnosis or treatment of heart disease while in service.  The examiner doubted that the Veteran had coronary artery disease from ages 22 to 24.  He continued that the Veteran aged and with tobacco use (2 packs per day for 40 years), he developed coronary artery disease.  There was also a family history of coronary artery disease.  

Although the examiner did not explicitly mention chest pains as directed by the Board in its prior remand, he clearly considered the Veteran's electronic record, including his service treatment records, and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Moreover, he found that the Veteran was not suffering from coronary artery disease when he was 22 to 24 years old while in service.  In other words, the examiner indicated that any symptoms during this period were not indicative coronary artery disease.  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion and finds that it substantially complies with its prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Initially, the Board notes that a review of the record shows that the Veteran was stationed aboard the USS Somers while in active service, which was in the official waters of the Republic of Vietnam from February 9, 1965 to March 5, 1965, and March 10, 1965 to April 1, 1965, April 26, 1965 to May 22, 1965.  The Veteran also served aboard the USS Evans, which was in the official waters of the Republic of Vietnam from April 18, 1966 to April 27, 1966 and from July 1, 1966 to July 2, 1966.  However, the service department determined that there was no conclusive proof that the Veteran ever set foot on land in Vietnam.  Further, a response from the Joint Service Record Research Center (JSRRC) observed that the USS Somers in May 1965 commenced Naval Gunfire Support in support of the Army in the Republic of Vietnam.  During this conflict, a fellow service member received a fatal wound and the body was transferred to patrol junk for further transfer to the Naval Hospital in Saigon.  However, there was no record of the USS Somers docking in Vietnam.  The ship departed the Gulf of Tonkin on May 23 for Subic Bay, Philippines.  The Veteran's service personnel records also contained no evidence of service on land in the Republic of Vietnam.  In August 2011, the RO issued a Formal Finding of inability to verify in-country Vietnam service.     

The record also includes deck logs from the USS Somers.  A May 2011 letter from the National Archives, which was received in September 2011, shows that a thorough search of the deck logs indicated that the USS Somers made stops in Vietnam on May 10 and 19, 1965.  In this regard, the deck logs showed that the USS Somers anchored off shore in Cam Ranh Bay Harbor and patrolled the coast of Vietnam.    

Although the evidence shows that the USS Somers anchored in off shore waters, specifically Da Nang and Cam Ranh Bay, while the Veteran was aboard, these locations are not considered to be an inland waterway for purposes of determining exposure to herbicides.  In fact, VA has specifically determined that Da Nang and Cam Ranh Bay Harbor are not considered inland waterways.  As such, the Veteran is only considered to have service in the offshore waters of the Republic of Vietnam and not the inland waterway service required for presumed exposure to herbicides.  See VBA Manual M21-1, IV.ii.1.H.2.c. 

Importantly, the Veteran has never asserted that he set foot in Vietnam.  However, he has asserted that his ship docked in Vietnam.  Nevertheless, although the ships anchored in offshore waters, the ship deck logs and all other service records clearly document that the ships never docked in Vietnam.  Moreover, while his fellow service member confirmed that the ship went to Da Nang to deliver a deceased crew member's body, the service member never indicated that the ship actually docked in Da Nang.  Again, the JSSRC explicitly stated that the body was transferred to patrol junk for further transfer to Saigon.  The Board finds that this evidence is more probative than the Veteran's statements made many years later.  

There also is no evidence that the Veteran was otherwise exposed to herbicides from being near the shore during the aerial spraying inland.  The U.S. Joint Services Records Research Center has determined in the "Blue Water Memo" that there is no evidence to support a claim of herbicide exposure during naval service offshore the Republic of Vietnam. 

Therefore, the Board does not concede the Veteran's exposure to herbicides while in active service.  Accordingly, presumptive service connection for ischemic heart disease due to exposure to herbicides in active service is not applicable in this case.  However, the Board will consider whether service connection is warranted on a direct basis or presumptive basis.

In this regard, based on the evidence of record, the Board must find that the preponderance of the evidence is against service connection for a heart disability on a direct basis.  Although there were reports of chest pain, service treatment records are silent with respect to any chronic heart disability.  Importantly, the first medical evidence of a chronic heart disability is in 2003, many years after the Veteran's discharge from active duty service.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Moreover, the VA examiner clearly found that the Veteran's coronary artery disease was not related to service and offered a detailed rationale for such findings.  

Additionally, there is no evidence of cardiovascular disease within one year of discharge so the service incurrence of such may not be presumed.  Again, the first post service medical evidence of a heart disability was many years after the Veteran's discharge from service.  Importantly, a September 1993 VA examination, 27 years after the Veteran's discharge from service, showed no evidence of cardiovascular disease.  Rather, the evidence shows that he was diagnosed with his heart disorder in 2003.  The Veteran has not provided any lay evidence of pertinent symptoms since service.  Rather, he has primarily asserted that his heart disorder is due to exposure to herbicides.  As such, there is no competent lay or medical evidence of pertinent symptoms since service.  See Walker, cited above.  

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While the Veteran can describe certain symptoms, he is not competent to directly link his current heart disorder to chest pain in service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson, supra; Jandreau, supra.  Therefore, the Veteran's assertions are outweighed by the July 2015 VA examination with opinion.   

Moreover, the Veteran has primarily asserted that his stroke is secondary to his heart disability.  The medical evidence documents a history of a stroke in 1997.  Nevertheless, as service connection for a heart disability has been denied, there is no basis for the award of service connection for the Veteran's stroke on as secondary to such disorder.  38 C.F.R. § 3.310.  Further, service treatment records are silent with respect to any findings, complaints of diagnosis associated with a stroke, and the Veteran has not asserted that such disorder is directly related to service.  As such, there is no basis to award this disorder on a direct basis.  

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claims for a heart disability and cerebrovascular accident ("stroke").  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a heart disability is denied.

Service connection for cerebrovascular accident ("stroke") is denied.



REMAND

The Veteran is also claiming service connection for vertigo.  The Veteran has asserted that symptoms of his disability began in service and was evidenced by fainting and constant headaches.  As noted in its prior remand, the Veteran's service treatment records showed that he complained of headaches while in service and there is evidence in the file that he has continued to complain of headaches since service.  The Veteran has asserted that he believes these headaches were symptoms of his vertigo.  Further, there is evidence that he fainted in service, which he has asserted was also a symptom of his undiagnosed vertigo in service.  The Board previously remanded this issue to afford the Veteran a VA examination.  The Veteran was afforded a VA examination in July 2015.  The VA examiner determined that the Veteran's vertigo was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The only rationale provided was the Veteran did not have injury or treatment for this problem in service.  However, the examiner failed to discuss the evidence of headaches and fainting in service as expressly directed by the Board.  See Stegall, cited above.    

Thus, the examination is inadequate as the examiner did not appear to consider all of the relevant evidence or, in light of such, provide sufficient rationale for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Therefore, in order to comply with the Board's prior remand, a new VA examination with opinion is necessary to address the etiology of the Veteran's vertigo.  The Board finds that an examination as opposed to addendum opinion is necessary so that a thorough history of the Veteran's symptoms can be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and etiology of any currently diagnosed vertigo.  The electronic record should be made available to the examiner for review.  After reviewing the record, taking a thorough medical history and examining the Veteran, the examiner should opine whether any currently diagnosed vertigo is at least as likely as not (at least a 50 percent probability) causally or etiologically related to any incident during the Veteran's active service.  

A complete rationale should be provided.  In proffering this opinion, the examiner should discuss the Veteran's claims that symptoms of headaches and fainting in service are evidence of vertigo in service.

2.  Readjudicate the claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


